DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/22 has been
considered by the examiner.

Amendment Entered
In response to the amendment filed on March 3rd 2022, amended claims are 1-3,
5, and 7-9. Claims 6 and 10 are cancelled.

Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been 
fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered.  The rejections are withdrawn in view of the amendment.
Regarding the claim interpretation under 35 U.S.C. 112(f), these interpretations are maintained in view of the amendment. 
Although applicant has amended the claims to recite wireless communication unit, the claim limitations still use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
With respect to the first prong of this analysis, the claim limitations use generic placeholders (a term that is simply a substitute for the term “means”) that do not limit the scope of the claim to any specific manner or structure for performing the claimed function. The term “wireless communication unit” is a non-structural term, having no specific structural meaning for performing the claimed function. The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” See MPEP 2181.
With respect to the second prong of this analysis, the claims merely state the underlying function without recitation of structure for performing that function.  It is clear that “wireless communication unit” is set forth by the function it performs as opposed to the specific structure, material, or acts that perform the function.
With respect to the third prong of this analysis, the claim limitations are not modified by sufficient structure, material, or acts for achieving the specified function. In order to determine whether a word, term, or phrase coupled with a function denotes structure, (1) the specification must provide a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential). There is no indication that “wireless communication unit” denotes structure.
Applicant’s arguments with respect to the prior art rejections raised in the previous office action were fully considered, and are moot in view of the current combination of references that were necessitated by amendment. Please see prior art section below for more detail, updated citations (new Kilcoyne reference), and updated obviousness rationale.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the environment” in line 3, which should be changed to --an environment--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Glukhovsky (U.S. Patent Application Publication 2004/0193029) in view of Imran (U.S. Patent Application Publication 2011/0046479) and Kilcoyne (U.S. Patent Number 66/89,056), hereby referred to as “the modified Glukhovsky.”

Glukhovsky and Imran were applied in the previous office action.
Regarding claim 1, Glukhovsky teaches a pH measuring device (0005; Fig. 1A) 
comprising: an electrode unit comprising a reference electrode and a sensing electrode (0005; 0016; Fig. 1A, elements 12A and 12B) comprising different materials (Fig. 2B, elements 125A and 125B; 0016) and a wireless communication unit configured to transmit a pH measurement value sensed by the electrode unit to a reader outside the pH measuring device (0017; Fig 1A, element 13). 
Glukhovsky does not teach a pH measuring device with body unit comprising a hollow portion therein and a through-portion formed in a first region so that the hollow portion communicates with the outside environment; and configured to measure the pH in a living body by allowing a first end to be located in the hollow portion and a second end opposite to the first end to be exposed to the outside of the body unit through the through-portion. 
However, Imran teaches a pH measuring device with body unit comprising a hollow portion therein and a through-portion formed in a first region so that the hollow portion communicates with the environment (Fig. 3A elements 110 and 135; 0085; 0086); and an electrode unit configured to measure the pH in a living body by allowing a first end to be located in the hollow portion and a second end opposite to the first end to be exposed to the outside of the body unit through the through-portion (Fig. 3A elements 116, 117, and 133; 0088 and 0089) to allow placement of the electrodes to be as close to the esophageal wall as possible to enhance pH detection.
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, with a body unit with a hollow portion enclosing one end of the electrode unit and the other exposed to the environment as taught by Imran, since the modification would provide the predictable results of allowing placement of the electrodes to be as close to the esophageal wall as possible to enhance pH detection. 
Glukhovsky does not teach the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions formed on an outer surface of the concave groove.
However, Kilcoyne teaches the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove (Fig. 11, element 124) is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions (col. 14 lines: 59-65; Examiner has interpreted “ridges” to be “uneven portions”) formed on an outer surface of the concave groove.
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, with the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions formed on an outer surface of the concave groove, as taught by Kilcoyne, since the modification would provide the predictable results to more closely surround the parts in the inside of the body unit to decrease surface area, making the device easier to swallow. 
Additionally, it would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Glukhovsky and Imran to incorporate the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions formed on an outer surface of the concave groove, since the modification would provide the predictable results to more closely surround the parts in the inside of the body unit to decrease surface area, making the device easier to swallow. 
Lastly, one having ordinary skill in the art would have had predictable success combining Glukhovsky, Imran, and Kilcoyne in a manner that arrives at the claimed invention since all references pertain to the same narrow field of endeavor, i.e. pH monitoring and placement of a monitor in relation to the esophagus.
Regarding claim 7, Glukhovsky teaches a pH monitoring system comprising: a pH measuring device (0005; Fig. 1A) comprising: an electrode unit comprising a reference electrode and a sensing electrode (0005; 0016; Fig. 1A, elements 12A and 12B) comprising different materials (Fig. 2B, elements 125A and 125B; 0016); and a wireless communication unit configured to transmit a pH measurement value sensed by the electrode unit to the reader (0017; Fig 1A, element 13); and a reader (Fig. 1A element 33; 0014) configured to receive the pH measurement value transmitted from the wireless communication unit of the pH measuring device. 
Glukhovsky does not teach a pH measuring device with body unit comprising a hollow portion therein and a through-portion formed in a first region so that the hollow portion communicates with the outside environment; and configured to measure the pH in a living body by allowing a first end to be located in the hollow portion and a second end opposite to the first end to be exposed to the outside of the body unit through the through-portion. 
However, Imran teaches a pH measuring device with body unit comprising a hollow portion therein and a through-portion formed in a first region so that the hollow portion communicates with the environment (Fig. 3A elements 110 and 135; 0085, 14-15; 0086); and an electrode unit configured to measure the pH in a living body by allowing a first end to be located in the hollow portion and a second end opposite to the first end to be exposed to the outside of the body unit through the through-portion (Fig. 3A elements 116, 117, and 133; 0088 and 0089) to allow placement of the electrodes to be as close to the esophageal wall as possible to enhance pH detection. 
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, with a body unit with a hollow portion enclosing one end of the electrode unit and the other exposed to the environment as taught by Imran, since the modification would provide the predictable results of allowing placement of the electrodes to be as close to the esophageal wall as possible, enhancing pH detection.  
Glukhovsky does not teach the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions formed on an outer surface of the concave groove.
However, Kilcoyne teaches the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove (Fig. 11, element 124) is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions (col. 14 lines: 59-65; Examiner has interpreted “ridges” to be “uneven portions”) formed on an outer surface of the concave groove.
However, Kilcoyne teaches the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove (Fig. 11, element 124) is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions (col. 14 lines: 59-65; Examiner has interpreted “ridges” to be “uneven portions”) formed on an outer surface of the concave groove.
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, with the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions formed on an outer surface of the concave groove, as taught by Kilcoyne, since the modification would provide the predictable results of to more closely surround the parts in the inside of the body unit to decrease surface area, making the device easier to swallow. 
Additionally, it would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Glukhovsky and Imran to incorporate the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions formed on an outer surface of the concave groove, since the modification would provide the predictable results of to more closely surround the parts in the inside of the body unit to decrease surface area, making the device easier to swallow. 
Lastly, one having ordinary skill in the art would have had predictable success combining Glukhovsky, Imran, and Kilcoyne in a manner that arrives at the claimed invention since all references pertain to the same narrow field of endeavor, i.e. pH monitoring and placement of a monitor in relation to the esophagus.
Regarding claim 3, the modified Glukhovsky teaches a pH measuring device from claim 1, wherein the wireless communication unit is electrically connected to the electrode unit (0005; 0016; Fig. 1A, elements 12A and 12B) and transmits the sensed pH measurement value to the outside (0017; Fig 1A, element 13).
Glukhovsky does not teach sensing pH by using a resonant circuit comprising an inductor and a capacitor. 
However, Imran teaches sensing pH by using a resonant circuit comprising an inductor and a capacitor (0086) to provide more convenient means of transporting data. 
It would have been obvious before the effective filing date of the claimed invention to substitute one method of wireless transmission for another as taught by Glukhovsky, with sensing pH by using a resonant circuit comprising an inductor and a capacitor taught by Imran, since the modification would provide the same results of wirelessly transmitted measurements. 
Regarding claim 4, the modified Glukhovsky teaches a pH measuring device from claim 1.
Glukhovsky does not teach that the body unit is formed of at least one material selected from the group consisting of ceramic, polymer, and plastic. 
However, Imran teaches that the body unit is formed of at least one material selected from the group consisting of ceramic, polymer, and plastic (0084) to allow the device to withstand body fluids. 
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, a body unit is formed of at least one material selected from the group consisting of ceramic, polymer, and plastic by Imran, since the modification would provide the predictable results of providing the device with the ability to withstand bodily fluids so that the exterior of the device does not erode. 
Regarding claim 5, the modified Glukhovsky teaches a pH measuring device from claim 1. 
Glukhovsky does not teach that the pH measuring device is further comprising a sealing member to seal the through-portion whereby the second end of the electrode unit is exposed to the outside. 
However, Imran teaches that the pH measuring device is further comprising a sealing member (111; 0085) to seal the through-portion whereby the second end of the electrode unit is exposed to the outside (Fig. 3A elements 116 and 117; 0088) to protect the circuitry inside the body unit from bodily fluids.
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, pH measuring device is further comprising a sealing member to seal the through-portion whereby the second end of the electrode unit is exposed to the outside by Imran, since the modification would provide the predictable results of protect the circuitry inside the body unit from bodily fluids.
Regarding claim 8, the modified Glukhovsky teaches a pH monitoring system, wherein the wireless communication unit is electrically connected to the electrode unit (0005; 0016; Fig. 1A, elements 12A and 12B) and transmits the sensed pH measurement value to the outside (0017; Fig 1A, element 13).
Glukhovsky does not teach that the wireless communication unit further transmits the sensed pH measurement value to the outside through a resonant frequency by using a resonant circuit comprising an inductor and a capacitor. 
However, Imran teaches that the wireless communication unit further transmits the sensed pH measurement value to the outside through a resonant frequency by using a resonant circuit comprising an inductor and a capacitor (0086) to provide a more convenient means of transporting data.
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, the wireless communication unit further transmits the sensed pH measurement value to the outside through a resonant frequency by using a resonant circuit comprising an inductor and a capacitor by Imran, since the modification would provide the predictable results of providing a more convenient means of transporting data. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Glukhovsky, as applied above, and further in view of Pesantez (U.S. Patent Application Publication 2016/249840). 

Pesantez was applied in the previous office action.
Regarding claims 2 and 9, the modified Glukhovsky teaches the pH measuring of claims 1 and 7, wherein the reference electrode is a silver/silver chloride (Ag/AgCl) electrode (0016; Fig. 2B). 
Glukhovsky does not teach that the sensing electrode is formed of a metal oxide. 
However, Pesantez teaches the sensing electrode is formed of a metal oxide selected from the group consisting of iridium/iridium oxide (Ir/IrOx), tin oxide (SnO2), platinum oxide (PtO2), titanium dioxide (TiO2), osmium dioxide (Os02), rhodium dioxide (RhO2), ruthenium oxide (RuO2), and tantalum pentoxide (Ta205) (0006) to enhance sensor capabilities of detecting pH.
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, with the sensing electrode being a metal oxide as taught by Pesantez, since the modification would provide the predictable results of enhancing sensor capabilities of detecting pH.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791